Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed dishwasher comprising; a frame; a door comprising a door panel; and at least one coupling system for coupling a decorative front panel to the door panel, the at least one coupling system comprising: a support member coupled to the door panel, a sliding member coupled to the decorative front panel and slidably coupled to the support member for sliding with respect and parallel thereto, such that the sliding of the sliding member with respect to the support member causes the sliding of the decorative front panel with respect to the door panel, and a regulation group comprising a rotatable regulation member that can be rotated by a use, and a conversion member coupled to the regulation member and to the sliding member for converting a rotation of the regulation member into said sliding of the sliding member, wherein the sliding member comprises an engaging element for engaging a respective panel pin of the decorative front panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711